An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-370
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 19 August 2014


IN THE MATTER OF:                             Surry County
                                              No. 12-JT-25
K.M.D.



       Appeal by respondent from order entered 7 November 2013 by

Judge William F. Southern, III in Surry County District Court.

Heard in the Court of Appeals 28 July 2014.


       Susan Curtis Campbell for Surry County Department of Social
       Services, petitioner-appellee.

       Raleigh Divorce Law Firm, by Lauren R. Hinzey, for guardian
       ad litem.

       Levine & Stewart, by James E. Tanner III, for respondent-
       appellant.


       DILLON, Judge.


       Respondent appeals from an order terminating his parental

rights to his daughter Kelli1 pursuant to N.C. Gen. Stat. § 7B-

1111(a)(1)     and    (3).       He    challenges      the    court’s     findings

regarding the applicable statutory grounds.                   He also contends



1
    We use a pseudonym to protect the identity of the minor.
                                        -2-
that the court abused its discretion by terminating his parental

rights.    We affirm.

     On 18 April 2012, the Surry County District Court entered a

juvenile adjudication order concluding that three-year-old Kelli

was an abused and neglected juvenile.                The court found that on 4

March 2012, drugs, drug paraphernalia, and items used in the

manufacture of methamphetamine were found in the home that the

child shared with her mother, that the child’s mother was both

using and selling methamphetamines, and that other adult members

of the household were consuming methamphetamines and other drugs

regularly.          The     court    also        found   that    respondent        was

incarcerated    in    the    North   Carolina       Department     of    Correction,

where he had been since 28 October 2011.                   On 10 January 2013,

the court entered an order relieving the Surry County Department

of   Social    Services       (“DSS”)       of     reunification        efforts    and

directing DSS to initiate proceedings to terminate the parental

rights of both parents.

     On 1 March 2013, DSS filed a motion to terminate parental

rights.    Following two hearings, the court filed an order on 7

November     2013    terminating      respondent’s        parental        rights    on

grounds pursuant to N.C. Gen. Stat. § 7B-1111(a)(1) in that he

neglected Kelli and the neglect is likely to be repeated, and
                               -3-
pursuant to N.C. Gen. Stat. § 7B-1111 (a)(3) in that he failed

to pay a reasonable portion of the cost of care for Kelli while

she has been in foster care.      The child’s mother consented to

adoption.

    We review a court’s order terminating parental rights to

determine whether the findings of fact are supported by clear,

cogent and convincing evidence and whether the conclusions of

law are supported by the findings of fact.     In re Shepard, 162

N.C. App. 215, 221, 591 S.E.2d 1, 6, disc. review denied sub nom

In re D.S., 358 N.C. 543, 599 S.E.2d 42 (2004).     We review de

novo the court’s conclusions of law.    In re S.N., 194 N.C. App.

142, 146, 669 S.E.2d 55, 59 (2008), aff’d per curiam, 363 N.C.

368, 677 S.E.2d 455 (2009).    We review for abuse of discretion

the court’s determination that it is in the juvenile’s best

interest to terminate parental rights.    In re T.M.T., 367 N.C.

165, 171, 752 S.E.2d 453, 457 (2013).

    Respondent contends the court’s findings of fact regarding

his prior neglect of Kelli and the evidence regarding repetition

of that neglect are insufficient to support termination of his

parental rights.   A court may terminate parental rights pursuant

to N.C. Gen. Stat. § 7B-1111(a)(1) if it concludes that the

parent has neglected the child.   N.C. Gen. Stat. § 7B-1111(a)(1)
                                           -4-
(2013).     A child is neglected if the parent fails to provide

proper    care,     supervision,         discipline    or    a    safe           environment.

N.C.     Gen.    Stat.     §    7B-101(15)       (2013).         When        a    court     has

previously adjudicated the child as neglected, the court must

consider the probability that the child will be neglected if

returned to the parent’s care.                   In re Ballard, 311 N.C. 708,

715, 319 S.E.2d 227, 232 (1984).

       Respondent     has      been   incarcerated     during      the           entire    time

Kelli has been in foster care through the date of the hearing to

terminate       parental       rights.         “Incarceration,          by       itself,     is

insufficient to establish neglect in a termination case, but it

is relevant to whether a child is neglected.”                      In re J.K.C., ___

N.C. App. ___, ___, 721 S.E.2d 264, 270 (2012).                              According to

the court’s findings of fact, respondent has a lengthy history

of alcohol abuse and has been convicted of numerous criminal

offenses        involving       alcohol        and    drugs,       including              seven

convictions of driving while impaired.                     He was incarcerated in

2002 for driving while impaired, during which incarceration he

did not participate in the DART program.                         In 2005 and 2006,

respondent was incarcerated again for driving while impaired,

during    which     incarceration         he    did   participate            in    the     DART

program.        During 2007, respondent participated in an outpatient
                                              -5-
alcohol     abuse           counseling       program.         Notwithstanding            his

participation          in     these    rehabilitation         programs,        respondent

continued    to     consume         alcohol    and   to   drive        while     impaired,

culminating       in    his     incarceration        during      the    time     of    these

juvenile    proceedings.              Respondent     does     not      challenge       these

findings of fact.             Given respondent’s long and largely unabated

history of criminal activity and drug and alcohol abuse, which

resulted in respondent’s multiple incarcerations and inability

to provide proper care, supervision, and care of his child, we

conclude it was reasonable for the trial court to find it likely

that the neglect by respondent will continue in the future.

    Having        determined          that    termination        of    parental       rights

pursuant to N.C. Gen. Stat. § 7B-1111(a)(1) is supported by the

findings    of     fact       and     the     evidence,     we    need     not    address

respondent’s arguments concerning termination of parental rights

pursuant to N.C. Gen. Stat. § 7B-1111(a)(3).                           In re Parker, 90

N.C. App. 423, 424, 368 S.E.2d 879, 880 (1988).

    We     next    consider         respondent’s     contention         that   the     court

abused its discretion by terminating his parental rights.                                 In

determining whether termination of parental rights is in the

best interest of the child,

            [t]he court shall consider the following
            criteria and make written findings regarding
                                       -6-
              the following that are relevant:

                   (1)       The age of the juvenile.

                   (2)  The likelihood of adoption of the
              juvenile.

                   (3)      Whether   the  termination  of
              parental    rights    will   aid    in   the
              accomplishment of the permanent plan for the
              juvenile.

                   (4)       The bond between the juvenile and
              parent.

                   (5)    The quality of the relationship
              between   the   juvenile  and the  proposed
              adoptive parent, guardian, custodian, or
              other permanent placement.

                   (6)       Any relevant consideration.

N.C.   Gen.    Stat.     §    7B-1110(a)   (2013).      While   this   statute

mandates consideration of all of these factors, the court is

required to make written findings of fact only regarding those

factors which are relevant.           In re D.H., ___ N.C. App. ___, ___,

753 S.E.2d 732, 735 (2014).           Great deference is to be given to a

trial court’s discretionary decision and the appellate court may

not overturn it unless “it was so arbitrary that it could not

have been the result of a reasoned decision.”               White v. White,

312 N.C. 770, 777, 324 S.E.2d 829, 833 (1985).

       Here, the court made the following findings of fact in its

order:
                                   -7-
          30. The permanent plan for the minor child
          is adoption.

          31.   The juvenile is almost five (5) years
          of age, having been born [in October 2008].

          32. The court finds that the likelihood of
          adoption of the juvenile is high.

          33.    The termination of the respondent-
          father’s parental rights will allow the
          child to be adopted.

          34.   The bond between the juvenile and the
          father is very good.

          35.   The relationship between the juvenile
          and the proposed adoptive parents, is very
          strong.   The juvenile has been in the care
          of the proposed adoptive parents since
          October 5, 2012.

          While the child has been placed with the
          current foster parents, she has received
          intensive in-home counseling and the foster
          parents have been actively involved in her
          counseling.      Additionally,  during  the
          current placement, the child has continued
          to have contact with the father and the
          father’s extended family.

We   conclude    the   foregoing   findings   represent   a   reasoned

decision. We find no abuse of discretion and affirm the court’s

order terminating respondent’s parental rights.

     Affirmed.

     Judge Robert C. HUNTER and Judge DAVIS concur.

     Report per Rule 30(e).